 8:20-cv-00140-RGK-PRSE Doc # 48 Filed: 09/21/21 Page 1 of 1 - Page ID # 185




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL D. ELLIS,                                             8:20CV140

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

GRAMHN, et al.,

                     Defendants.


       Now that Plaintiff has been granted leave to proceed in forma pauperis as a
non-prisoner (see Filing 47), the court finds this case should be removed from the
pro se docket pursuant to paragraph 6 of General Order No. 2020-01 (Filing 3).

      IT IS THEREFORE ORDERED:

       1. Pursuant to General Order No. 2020-01 ¶ 6, because the court has entered
an order directing service of process and no plaintiff in the case is incarcerated, this
case is removed from the pro se docket. The Clerk of Court shall randomly assign
new judges to this case and request a reassignment order from the Chief Judge.

       2. The Amended Order Setting Schedule for Progression of Case (Filing 44)
shall remain in effect unless otherwise ordered by the court.

      Dated this 21st day of September 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
